Title: To John Adams from George Thatcher, 31 July 1798
From: Thatcher, George
To: Adams, John



Sir
Biddeford July 31—1798

The inclosed address came to me under cover two days ago; it was directed for Philadelphia—
I dont know whether I should think it proper to trouble you with it after the numerous addresses from individuals, Towns & the State, were it not for the peculiar circumstance expressed in the Letter of the committee to me—“This town had generally thought it unnecessary to address the President on the occasion, as the General Court of this commonwealth had done it—and Kittery had a member there; however to our great surprise and astonishment mortification, it lately appears to us that he was so lost to every principle of duty as to give his vote in the negative of that address—Therefore we now consider it our indispensable duty to forward one immediately & if you should think it proper, please to apologize to his Excellency for being so late and give him the above reason—”
With the most perfect Respect / I am, Sir / Your most obedient Servant

George Thatcher—